Citation Nr: 1637045	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  Thereafter, the Board denied the Veteran's claim in a June 2014 decision and he appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a Memorandum Decision in March 2016 vacating and remanding the Board's decision for further proceedings.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is needed before further appellate adjudication may be undertaken.  

Overall, in light of the Court's opinion, the Board finds that this matter must be remanded for additional development, to include obtaining a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940) from the Veteran and, after conducting any development necessary, to include obtaining any outstanding records and conducting any necessary VA examinations, referral to the Director, Compensation Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).

With regard to the referral for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), the Board finds that such action is needed in light of the concerns raised by the Court in its March 2016 Memorandum Decision.  The Court, first and foremost, found that the Board did not provide adequate reasons or bases for discounting the probative value of a private psychologist's opinion, Dr. Fletcher.  This psychologist wrote several supporting statements, including in May 2004, where he stated that "I do not believe [the Veteran] could work full time."  In June 2008, Dr. Fletcher also wrote that:

[The Veteran] has not been able to work full-time or even part-time since beginning treatment due to his severe symptoms.  Under my direction [the Veteran] attempted a part-time job in 2005 driving a private school bus.  He was unable to keep this job due to symptoms of his Bipolar Disorder.  I took him off the job."  

Furthermore, the Court found that the Board did not consider the combined effect of his entire disability picture, including his service-connected bipolar disorder, hearing loss, and tinnitus.

Therefore, as the Veteran's combined disability rating is 60 percent, which does not include (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war, he does not meet the schedular criteria for TDIU consideration under § 4.16(a), and referral is necessary.  See 38 C.F.R. § 4.16(a); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

2.  Conduct any development necessary, to include obtaining any outstanding records and conducting any necessary VA examinations.

3.  Thereafter, if the Veteran still does not meet the schedular threshold for a TDIU, refer the matter to the Director, Compensation Service, for extra-schedular consideration as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities on the collective basis of the combined and aggregate effect of all his service-connected disabilities. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




